OPINION — AG — ** FINES — APPEALS — PAYMENT ** A DEPOSIT, OR BOND, FOR COURT COSTS IS 'NOT' REQUIRED BEFORE AN APPEAL FROM A MUNICIPAL COURT IN A CRIMINAL CASE CAN BE FILED AND DOCKETED IN THE COUNTY COURT, AND THAT THE COURT CLERK CANNOT PROPERLY REFUSE TO FILE ON DOCKET AN APPEAL IN ANY SUCH CASE UNTIL A DEPOSIT FOR THE PAYMENT OF COURT COSTS HAS BEEN MADE; THAT IF THE APPELLANT IS NOT SUCCESSFUL ON THE APPEAL, HE MUST PAY THE COSTS, BUT IF HE IS SUCCESSFUL, THEN THE COURT WOULD ASSESS THE COSTS AGAINST THE MUNICIPALITY; AND THAT A FINE ASSESSED AGAINST THE APPELLANT IN THE COUNTY COURT ON ANY SUCH APPEAL SHOULD, IF PAID TO THE COURT CLERK, BE TRANSMITTED TO THE MUNICIPALITY WHOSE ORDINANCE WAS VIOLATED. (FILING OF APPEAL, PERSONAL APPEARANCE,  NOTICE, WRITTEN DEMAND, EXEMPTIONS) CITE: 11 Ohio St. 753 [11-753], 11 Ohio St. 765 [11-765] [11-765], 12 Ohio St. 921 [12-921], 28 Ohio St. 31 [28-31] [28-31] (J. H. JOHNSON)